Citation Nr: 0707948	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for tarsal tunnel syndrome, right foot, to include 
plantar fasciitis and degenerative changes.

2.  Entitlement to an initial compensable disability rating 
for plantar fasciitis of the left foot.

3.  Entitlement to an initial compensable disability rating 
for lumbar spine strain with degenerative changes.

4.  Entitlement to an initial compensable disability rating 
for carpal tunnel syndrome, bilateral wrists.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The June 2004 rating decision addressed many other claims for 
compensation.  Although other conditions were discussed in 
the veteran's substantive appeal, a report of contact from 
his representative indicated that he only wished to pursue 
the four issues listed above.  Therefore, these are the only 
claims before the Board at this time.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows the veteran's tarsal tunnel syndrome, right foot, to 
include plantar fasciitis and degenerative changes, is 
characterized by: subjective complaints of his right foot and 
toes going numb; and slight swelling with exercise or walking 
greater than one hour; however, the swelling ceased upon 
stopping these activities; and x-rays noted anatomic 
alignment without acute fracture, osteochondritis dissecans, 
abnormal sclerosis, or subtalar joint collision.

2.  The competent and probative medical evidence of record 
shows the veteran's left foot plantar fasciitis causes 
tenderness and tightness in the left Achilles tendon, which 
is relieved by stretching and foot splints.

3.  The competent and probative medical evidence of record 
shows the veteran has full range of motion of the lumbar 
spine, no tenderness to palpation, no painful motion and no 
neurological manifestations.  X-ray evidence revealed mild 
degenerative changes.

4.  The competent and probative medical evidence of record 
shows the veteran is right handed; therefore the left hand is 
the minor extremity.  Bilateral carpal tunnel syndrome is 
manifested by stiffness in the wrists with numbness and 
tingling in the fingers; and the veteran had full range of 
motion of both wrists with no painful motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for tarsal tunnel syndrome, right foot, to include 
plantar fasciitis and degenerative changes, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006). 

2.  The schedular criteria for a compensable evaluation for 
plantar fasciitis of the left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006). 

3.  The schedular criteria for a compensable evaluation for 
lumbar spine strain with degenerative changes have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 38 
C.F.R. 4.71a, Diagnostic Codes 5235-5243 (2006).

4.  The schedular criteria for a compensable evaluation for 
bilateral wrist carpal tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.321, 4.124, 4.20, 4.40, Diagnostic Codes 8515, 8615, 8715 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can predictably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).


The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the ratings initially 
assigned for his service-connected disabilities within one 
year of the notice of the establishment of service 
connection, VA must consider whether the veteran is entitled 
to "staged" ratings to compensate him for the time since 
filing his claims when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2006).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6 (2006).

Tarsal Tunnel Syndrome, Right Foot, To Include Plantar 
Fasciitis and Degenerative Changes, and Left Foot Plantar 
Fasciitis

The veteran seeks an initial rating in excess of 10 percent 
for his tarsal tunnel syndrome, right foot, to include 
plantar fasciitis and degenerative changes.  He also seeks an 
initial compensable rating for his left foot plantar 
fasciitis.  The veteran's foot disabilities have been rated 
under Diagnostic Code 5284, for foot injuries.  This Code 
provides a 10 percent rating for moderate impairment and a 20 
percent rating for moderately severe impairment.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of evaluations in excess of 10 percent for the veteran's 
right foot disability and a noncompensable rating for his 
left foot disability.  Review of the pertinent evidence 
reveals that the veteran's right foot disability is 
manifested by subjective complaints of his right foot and 
toes going numb and slight swelling with exercise or walking 
greater than one hour; however, the swelling ceased upon 
stopping these activities.  The left foot causes the veteran 
pain in the heel area when he gets out of bed, with 
tenderness and tightness in the Achilles tendon, which was 
relieved by stretching.  See VA examination report, January 
2004.  

During service, the veteran complained of right foot pain in 
March 1992.  In January 2002, the veteran suffered from a 
fracture of the distal fibula while running on uneven 
pavement.  Treatment records in 2002 showed the veteran's 
continued treatment for this fracture.  The veteran's injury 
was deemed to be healing well.  The veteran complained of 
left foot pain in June 1982, with period treatment 
thereafter.  The Board notes, however, that the veteran has 
also been awarded service connection for status post fracture 
of the right ankle with degenerative joint disease, and 
assigned a separate 10 percent disability evaluation.

The January 2004 VA examination report noted that the veteran 
developed tarsal tunnel syndrome of the right foot in 2002, 
following his distal fibula fracture.  The veteran reported 
that after wearing an ankle brace for his fracture, he 
developed numbness on the third and fourth toes of his right 
foot.  He noted that it was uncomfortable anytime he was on 
his feet.  The veteran noted that he was being fitted for 
shoe inserts and the examiner indicated that this condition 
had no effect on the veteran's employment.  With regard to 
bilateral plantar fasciitis, which began in 2003, the veteran 
reported that nearly every morning when he first got out of 
bed, he had pain in the heel area.  He also reported 
tenderness and tightness in the Achilles tendon.  Stretching 
relieved this problem.  It was noted that the veteran was 
being fitted for foot splints.  

Based upon the foregoing, the Board finds that an evaluation 
in excess of 10 percent for the right foot and a compensable 
evaluation for the left foot are not warranted.  In making 
this determination, the Board finds it probative that x-rays 
of the right ankle, taken in December 2003, noted anatomic 
alignment without acute fracture, osteochondritis dissecans, 
abnormal sclerosis, or subtalar joint collision.  Although 
the evidence shows the veteran complains of pain in both feet 
upon walking long distances, he has reported that the pain is 
relieved by rest and stretching and he is also being fitted 
for foot splints.  See VA examination report, January 2004.

The Board has evaluated the veteran's bilateral foot 
disabilities under all other potentially applicable 
diagnostic codes to determine whether he can be rated higher 
than 10 percent and a noncompensable rating, respectively.  
Though x-ray evidence notes the veteran has hallux valgus of 
the right foot, the maximum rating under Diagnostic Code 5280 
is 10 percent.  Alternatively, the veteran has never been 
found to have acquired flatfoot, weak foot, claw foot (pes 
cavus), hallux rigidus, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones.  Therefore, Diagnostic 
Codes 5276 to 5278 and 5280 to 5283 are not for application 
in this case.  Additionally, as the x-ray evidence does not 
reveal the veteran suffers from arthritis, Diagnostic Code 
5003 is not for application.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  See 38 C.F.R. § 4.40 
(2006).  The January 2004 examination reported the veteran 
had bilateral dorsiflexion of 0 to 20 degrees, plantar 
flexion from 0 to 45 degrees and mild medial lateral laxity 
on the right with no edema.  He was tender to palpation on 
the right on the lateral malleolus.  There was no pain with 
motion.  He had full range of motion of the feet with no pain 
on motion, good strength, no edema, no calluses and normal 
arches.  The metatarsophalangeal joint was very slightly 
enlarged bilaterally.  He was tender to palpation on the 
right dorsal side superior to the second and third toes and 
tender to palpation on the left Achilles area in the entire 
heel, but was able to squat and rise without difficulty.  The 
Board thus finds that there is insufficient evidence to 
warrant a rating in excess of 10 percent for the right foot 
and a compensable rating for the left foot based on 
functional impairment due to pain as any additional 
functional limitation due to pain is contemplated in the 
currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected right 
foot disability warrants an evaluation in excess of 10 
percent or a compensable rating for the left foot disability, 
and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The veteran seeks an initial compensable rating for his 
lumbar spine strain with degenerative changes.  The veteran's 
spine disability has been rated as noncompensable under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine.  

The general rating formula provides for the disability 
ratings under Diagnostic Codes 5235 to 5243, unless the 
disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent disability rating is assigned when:

forward flexion of the thoracolumbar 
spine is greater than 60 degrees but 
not greater than 85 degrees; or, 
combined range of motion of the 
thoracolumbar spine is greater than 120 
degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.

Under Diagnostic Code 5243, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10 percent disability evaluation is assigned for:

Incapacitating episodes having a total 
duration of at least one week but less 
than two weeks during the past 12 
months.

Additionally, the veteran may be rated under Diagnostic Code 
5003 for degenerative arthritis, as noted above.

The veteran's service medical records reveal that the veteran 
suffered a lumbar strain in 1984.  An examiner in February 
1984 opined that this low back pain was possibly related to 
urine holding on a long trip.  The veteran was diagnosed with 
acute mechanical low back pain in October 2003.

The January 2004 VA examination report shows the veteran 
complained of near constant generalized low back ache.  He 
reported that it was worse with sitting greater than one 
hour.  

The veteran does not meet the requirements for an increased 
disability rating under any of the applicable Diagnostic 
Codes.  With regard to Diagnostic Code 5242, the January 2004 
physical examination revealed flexion from 0 to 90 degrees, 
extension from 0 to 30 degrees, lateral flexion from 0 to 30 
degrees and rotation from 0 to 45 degrees.  There was no pain 
on motion and no tenderness to palpation.  Straight leg 
raises were negative to 60 degrees.  The veteran has not 
reported any incapacitating episodes (defined by law as 
requiring bedrest), rendering Diagnostic Code 5243 
inapplicable.  The veteran was assigned a noncompensable 
rating under Diagnostic Code 5003.  X-ray findings dated in 
February 2004, revealed five lumbar type vertebral bodies.  
They were well aligned with normal shape and size and the 
posterior elements were intact.  Small marginal osteophytes 
arose from the superior end plate of L4 and L5 and disc 
spaces were preserved.  The examiner's impression was minimal 
degenerative disc disease of the lower lumbar spine.  The x-
ray evidence does not support a finding that of two or more 
major joints or two or more minor joint groups are affected, 
to support a 10 percent disability rating under Diagnostic 
Code 5003.  Additionally, the evidence does not suggest and 
the veteran has not complained of any neurological 
manifestations from his lumbar spine disability.

The Board acknowledges that the veteran has pain in his 
lumbar spine and thus, recognizes the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because even considering the veteran's pain, there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination that would limit 
motion to such a degree so as to warrant a rating in excess 
of the current noncompensable rating.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected lumbar 
spine disability warrants a compensable evaluation, and there 
is no doubt to be resolved.  See Gilbert, supra.

Bilateral Wrist Carpal Tunnel Syndrome

The veteran seeks an initial compensable rating for his 
bilateral wrist carpal tunnel syndrome (CTS).  The veteran's 
bilateral wrist disability has been rated as noncompensable 
under Diagnostic Code 8515, for bilateral CTS.

CTS is defined as the most common nerve entrapment syndrome, 
characterized by nocturnal hand paresthesia and pain, and 
sometimes sensory loss and wasting in the median hand 
distribution; affects women more than men and is often 
bilateral; and is caused by chronic entrapment of the median 
nerve at the wrist, within the carpal tunnel.  See Stedman's 
Medical Dictionary 1749, (27th ed. 2000).

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2006).  The disability in question is rated 
by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(paralysis of the median nerve).  The Board has reviewed 
other diagnostic codes and finds this to be the clearly most 
appropriate code. 


The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under 
Diagnostic Code 8515, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the median nerve for the 
minor upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2006).

A note in the Schedule pertaining to "Diseases of the  
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 
through 8540 (2006).

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2006).  Normal ulnar deviation of the wrist 
is from 0 to 45 degrees, and normal radial deviation is from 
0 to 20 degrees.  Id.

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  

A September 1989 service medical record shows that the 
veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction 
is made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one extremity is to be 
considered major].

A service medical record dated in December 2003 noted that 
the veteran suffered from bilateral hand numbness.  The nerve 
conduction study performed in January 2004, diagnosed the 
veteran with CTS.  Upon VA examination in January 2004, the 
veteran reported that he experienced stiffness in the 
bilateral wrists with numbness and tingling in his fingers.  
He noted that this sensation often woke him at night, with 
mild weakness in the right wrist.  Upon physical examination, 
dorsiflexion was 0 to 70 degrees, palmer flexion was 0 to 80 
degrees, radial deviation was 0 to 20 degrees and ulnar 
deviation was 0 to 45 degrees.  These findings reflect normal 
range of motion for the wrists.  See 38 C.F.R. § 4.71, Plate 
I (2006).  Additionally, there was no pain on motion and no 
tenderness to palpation.  The veteran also tested negative on 
Phalen's and Tinel's testing.  There was full muscle strength 
on hand grip.  The examiner diagnosed bilateral CTS by 
history with a negative examination and positive 
electromyogram study.

While there is evidence of very mild sensory deficits, there 
are no consistent organic changes reported such as muscle 
weakness, muscular atrophy or trophic changes involving the 
wrists.  Moreover, dorsiflexion, palmar flexion, radial 
deviation and ulnar deviation findings were all within normal 
limits.  As such, the Board finds that the veteran's 
neurologic manifestations are noncompensable.

There are no complaints of record that the veteran was 
additionally limited by pain fatigue, weakness, lack of 
endurance or incoordination.  As noted above, the veteran has 
full range of motion and no evidence of motor impairment.  
Further, evidence of swelling, deformity, or atrophy has 
never been shown.  While the veteran is competent to report 
pain, he has not identified any functional limitation that 
would warrant higher rating under the applicable rating 
criteria at any time during the appeal period.  The rating 
schedule does not support an increased rating due to pain 
alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).   

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
bilateral wrist CTS warrants a compensable evaluation, and 
there is no doubt to be resolved.  See Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

This appeal stems from the original grant of service 
connection in June 2004, and the January 2004 notification 
letter did not explicitly include any information pertaining 
to the evidence necessary to substantiate a claim for a 
higher rating.  However, once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the 
January 2004 letter provided the veteran with actual 
knowledge that evidence establishing the severity of his 
disability was required.  Thus, he was aware that all 
available information and evidence was needed to show a 
higher rating was warranted.  Such notice is sufficient to 
satisfy the duty to notify in claims for increased ratings.  
Cf. Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006) (where the notice of the need for 
evidence showing an increased disability without providing 
the applicable ratings provisions was sufficient for VCAA 
notice requirements).  

The January 2004 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The veteran is also represented by a 
veterans' service organization that assisted him in preparing 
his appeal.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  He has had a 
meaningful opportunity to participate in the deciding of his 
claim.  Further, although he has not explicitly been told to 
provide any relevant evidence in his possession, the 
information contained in the 2004 letter served to convey 
that information.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Since service connection 
was granted, and the ratings were assigned effective the 
month after the veteran was discharged from service, there is 
no potential service connection or effective date issue that 
would warrant additional notice.  See Dingess, supra.  

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  

The Board notes that this notice was sent prior to the 
adjudication of the service connection claim, not after the 
June 2004 Notice of Disagreement was filed.  The evidence 
requested by the January 2004 letter is the same evidence 
that would be requested had the letter been sent after the 
filing of the Notice of Disagreement.  The veteran has 
continuously pursued this claim since his initial filing for 
service connection in August 2003.  Accordingly, the Board 
finds that any error related to the timing of this letter is 
not prejudicial, as the veteran has been on actual notice of 
the need to submit all evidence regarding his disabilities 
since January 2004.

The veteran's service medical records have been obtained. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159. There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran has not stated that he has received 
any VA or private medical treatment for these conditions 
since his retirement from service. The veteran was also 
accorded a VA examination in 2004. 38 C.F.R. § 3.159(c)(4).  
The veteran has not alleged that any of these conditions are 
worse than they were three years ago, and, without any 
evidence of post-service treatment, there is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report is thorough and adequate upon which to 
base a decision.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to an initial disability rating higher than 10 
percent for tarsal tunnel syndrome, right foot, to include 
plantar fasciitis and degenerative changes, is denied.

Entitlement to an initial compensable disability rating for 
plantar fasciitis of the left foot is denied.

Entitlement to an initial compensable disability rating for 
lumbar spine strain with degenerative changes is denied.

Entitlement to an initial compensable disability rating for 
bilateral wrists carpal tunnel syndrome is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


